i          i      i                                                                i      i     i




                                 MEMORANDUM OPINION

                                         No. 04-07-00326-CR

                                          Michael CHAPA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                       From the 81st Judicial District Court, Frio County, Texas
                                 Trial Court No. 06-06-00047-CRF
                             Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Alma L. López, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 2, 2008

AFFIRMED

           A jury convicted appellant Michael Chapa on two counts of aggravated sexual assault of a

child and assessed punishment on each count at confinement for life. In twenty points of error,

Chapa complains of ineffective assistance of counsel. We affirm the trial court’s judgment.

                                              BACKGROUND

           Because appellant does not challenge the sufficiency of the evidence to support his

conviction, we will provide an abbreviated version of the facts. The two complainants, V.R. and
                                                                                         04-07-00326-CR

I.R., lived with their mother, who introduced appellant into their home two months after she met him

online in the summer of 2001. V.R. testified in detail about a sexual assault appellant committed

upon her approximately one month after he moved into the home. She was 11-years-old at the time

of this first sexual assault. I.R. testified in detail about a sexual assault that appellant committed

upon her some months after the assault upon V.R. I.R. was 9-years-old at the time of this first

sexual assault. V.R. testified she witnessed part of the sexual assault on her sister.

       In addition to testifying about these specific instances of sexual assault, V.R. and I.R.

testified appellant sexually assaulted them many times over approximately three years. V.R.

testified appellant sexually assaulted her or her sister “like every other day all the time and it just

never stopped . . . .” Both girls testified appellant threatened to kill them if they told anyone of the

sexual assaults or the physical beatings he perpetrated against them and their brother, J.R. V.R.

ultimately made an outcry to police. A grand jury returned an indictment with two counts of

aggravated sexual assault of a child younger than fourteen years old – one count each as to V.R. and

I.R. – for intentionally or knowingly causing the penetration of the victims’ female sexual organ

by appellant’s sexual organ.

                                             DISCUSSION

                                         Standard of Review

       To succeed on an ineffective assistance of counsel, a defendant must show: (1) counsel’s

performance was deficient, and (2) the deficient performance prejudiced his defense. Strickland v.

Washington, 466 U.S. 668, 688, 694 (1984); Garza v. State, 213 S.W.3d 338, 347 (Tex. Crim. App.

2007). To show deficient performance, the defendant must prove by a preponderance of the

evidence that his counsel’s representation fell below the standard of professional norms. Strickland,
466 U.S. at 688; Garza, 213 S.W.3d at 347-48. To demonstrate prejudice, the defendant “must show

                                                  -2-
                                                                                        04-07-00326-CR

a reasonable probability that, but for his counsel’s unprofessional errors, the result of the proceeding

would have been different.” Mitchell v. State 68 S.W.3d 640, 642 (Tex. Crim. App. 2002). A

“reasonable probability” is one sufficient to undermine confidence in the outcome. Strickland, 466
U.S. at 694.

         Trial counsel is presumed to have rendered effective assistance. Mallett v. State, 65 S.W.3d
59, 63 (Tex. Crim. App. 2001). To overcome this presumption, “[a]ny allegation of ineffectiveness

must be firmly founded in the record, and the record must affirmatively demonstrate the alleged

ineffectiveness.” Thompson v. State, 9 S.W.3d 808, 813-14 (Tex. Crim. App. 1999). There is a

strong presumption that counsel’s actions and decisions were motivated by sound trial strategy.

Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005). When the record is silent as to

counsel’s strategy, a reviewing court must not simply speculate that counsel’s performance was

deficient. Stults v. State, 23 S.W.3d 198, 208 (Tex. App.—Houston [14th Dist.] 2000, pet ref’d).

If the record is silent as to the reasoning behind counsel’s actions, the presumption of effectiveness

is sufficient to deny relief. See Rylander v. State, 101 S.W.3d 107, 110-11 (Tex. Crim. App. 2003).

Counsel’s performance will be sufficient if any strategic motive can be envisioned and will be

considered deficient only if “the conduct was so outrageous that no competent attorney would have

engaged in it.” Andrews v. State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005). The standard for

reviewing trial counsel’s performance “has never been interpreted to mean that the accused is

entitled to errorless or perfect counsel.” Ex Parte Welborn, 785 S.W.2d 391, 393 (Tex. Crim. App.

1990).

         Chapa asserts some of his complaints are grounded on provisions of both the United States

Constitution and the Texas Constitution, as well as the Texas Code of Criminal Procedure.

However, he makes no arguments in his brief to this court as to how our state constitution and

                                                  -3-
                                                                                        04-07-00326-CR

statutory law offer any different or additional protections than those afforded by the federal

constitution. Accordingly, we will review those complaints only under federal law. See Muniz v.

State, 851 S.W.2d 238, 251-52 (Tex. Crim. App.), cert. denied, 510 U.S. 837 (1993). When

deciding cases involving the federal constitution, Texas courts are bound by United States Supreme

Court decisions interpreting the federal constitution. State v. Guzman, 959 S.W.2d 631, 633 (Tex.

Crim. App. 1998).

                Ineffective Assistance of Counsel–Failure to Compel an Election

       In his first six issues, Chapa complains his trial counsel rendered ineffective assistance by

failing to compel the State to elect the specific acts of sexual assault on which the State would rely

for conviction. He contends this error allowed the jury to convict him not on the offenses charged,

but on the combined effect the numerous testimonial allegations had on the jury. Chapa then asserts,

in issues thirteen through eighteen, that counsel’s failure to force an election resulted in the denial

of his right to a unanimous verdict. This is the same complaint raised in issues one through six;

Chapa simply asserts a different consequence resulting from the same conduct.

       Chapa asserts in issues nineteen and twenty that he was denied the right to a unanimous

verdict in violation of Article V, section 13 of the Texas Constitution and section 36.29 of the Texas

Code of Criminal Procedure. While the two grounds facially appear to assert a challenge to the

court’s jury charge, there was no objection to the charge at trial and Chapa has provided no

argument in his brief relating to alleged charge error nor any argument that such error resulted in

egregious harm. See TEX. R. APP. P. 38.1(h) (stating that brief must contain clear and concise

argument for contentions made); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984)

(holding that in absence of request or objection, jury charge error does not require reversal unless

“egregious harm” is established). In fact, Chapa makes it clear in his brief that his argument

                                                  -4-
                                                                                        04-07-00326-CR

concerning the non-unanimous verdict is based not on the actions of the trial judge or jury charge,

but rather on the failure of his trial counsel to compel the State to make an election. Accordingly,

we will review Chapa’s complaints on these two points as a claim of ineffective assistance of

counsel.

       In the trial of sexual offenses, the jury may receive evidence that the defendant engaged

in numerous criminal acts of the same type charged in the indictment against the same victim. In

cases where the number of criminal acts exceed the number of acts charged, upon the defendant’s

request, the State is required to elect which of the instances of the charged act it will rely upon for

purposes of conviction. Phillips v. State, 193 S.W.3d 904, 912 (Tex. Crim. App. 2006); Brown v.

State, 6 S.W.3d 571, 576 (Tex. App.—Tyler 1999, pet. ref’d). Chapa claims his counsel rendered

ineffective assistance due to his failure to compel an election. However, the soundness of trial

counsel’s decision to request an election must be considered in light of the application of the law

on double jeopardy. See Brown, 6 S.W.3d at 576. If the State elects a particular instance of the

charged conduct to support a conviction, subsequent prosecution of the other instances of criminal

conduct placed before the jury will not be barred by double jeopardy. Ex parte Pruitt, 233 S.W.3d
338, 345-47 (Tex. Crim. App. 2007); Brown, 6 S.W.3d at 576. If, however, a defendant does not

require the State to make an election, double jeopardy will bar prosecution of the other instances of

criminal conduct. Id. Because Chapa’s counsel may well have decided to forego an election request

based on double jeopardy, we reject Chapa’s points of error relating to the issue of election. See

Mayo v. State, 17 S.W.3d 291, 298 (Tex. App.–Fort Worth 2000, pet. ref’d) (holding that decision

to exercise right to request election is matter of trial strategy, requiring court to assume counsel

chose not to


                                                  -5-
                                                                                        04-07-00326-CR

request election as result of reasonable professional judgment); Brown, 6 S.W.3d at 577 (same).

Accordingly, we overrule issues one through six and thirteen through twenty.

   Ineffective Assistance of Counsel–Failure to Object to Admission of Extraneous Offense

       In issues seven through twelve, Chapa complains his trial counsel failed to object to the

extraneous testimony of a sexual assault upon J.R., the ten-year-old brother of V.R. and I.R. Chapa

was not charged with any offense against J.R, who nevertheless testified that Chapa assaulted him.

Chapa complains that his counsel’s failure to object was ineffective because it denied the court the

opportunity to exercise its discretion to admit, or refuse to admit, the evidence. Further, Chapa

contends that, because the testimony inflamed the jury against him, the evidence created a

substantial risk that he was convicted because of the jury’s revulsion for the act against J.R.

       To prevail on this contention Chapa must not only show the failure to object was error, but

that the error was of such magnitude so as to “undermine confidence in the outcome.” Strickland,
466 U.S. at 694. When an appellant complains his attorney failed to object to the introduction of

extraneous offenses, his claim of ineffective assistance of counsel must fail unless the evidence is

inadmissible and the admission of the evidence affected the outcome of the trial. Cooper v. State,

707 S.W.2d 686, 688 (Tex. App.—Houston [1st Dist.] 1986, pet. ref’d). Even if we assume counsel

performed deficiently by failing to object to the evidence of the assault on J.R., Chapa failed to show

there is a reasonable probability that but for counsel’s failure to object to the introduction of the

extraneous offense, the outcome of the proceeding would have been different. See Strickland, 466
U.S. at 694; Garza, 213 S.W.3d at 347-48. V.R. and I.R. testified in detail to the sexual assaults

Chapa perpetrated against them when they were nine and eleven years old. We cannot conclude the




                                                  -6-
                                                                                       04-07-00326-CR

outcome would have been different if Chapa’s counsel had objected and the evidence concerning

J.R. was excluded. Accordingly, we overrule issues seven through twelve.

                                           CONCLUSION

       We hold Chapa has not demonstrated ineffective assistance of counsel with regard to trial

counsel’s failure to require an election or to object to the extraneous assault. We therefore overrule

his issues and affirm the trial court’s judgment.



                                                          Steven C. Hilbig, Justice



Do Not Publish




                                                    -7-